Citation Nr: 9903832	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  94-47 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1951 to June 1955.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1994 determination of the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The claim of service connection for a bilateral knee 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation. 

2.  The claim of service connection for bilateral hearing 
loss is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim for service connection for a bilateral knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The June 1955 report of medical examination at separation 
shows a normal clinical evaluation for the lower extremities.  
Whispered voice testing revealed bilateral hearing of 15/15.  
The examiner noted no significant medical history.  

The service medical records contain a report of medical 
examination at enlistment for the U.S. Air Force Reserves 
dated in November 1956.  The report shows a normal clinical 
evaluation for the lower extremities.  Whispered and spoken 
voice testing revealed hearing of 15/15 in both ears.  The 
veteran reported swollen and painful joints, and a back 
injury, in his November 1956 report of medical history.  The 
examiner noted leg cramps in his summary. 

The veteran reported that he was exposed to jet engine noise 
without protective equipment in a December 1993 VA 
examination by a member of the surgical staff.  He reported 
that he cannot hear out of the left ear when using the 
telephone and has a great deal of difficulty understanding 
speech under noisy circumstances.  The diagnosis was hearing 
loss of the right ear.  Audiometric testing revealed hearing 
loss values of 45 decibels in the right ear and 50 decibels 
in the left ear.  The veteran reported constant bilateral 
tinnitus since the mid-1950s.  The audiologist diagnosed 
bilateral high frequency sensorineural hearing loss and 
constant tinnitus.  

The examination report by a VA otolaryngologist in May 1997 
shows a diagnosis of bilateral sensorineural hearing loss.  
The veteran reported in a May 1997 VA audiometric examination 
that he was exposed to experimental jet aircraft noise during 
service between 1950 and 1955 for long periods.  Measurement 
of pure tone thresholds revealed an average hearing loss of 
45 decibels in the right ear and 50 decibels in the left ear.  
The diagnosis was sensorineural hearing loss and tinnitus, in 
both ears. 

The veteran reported complaints of pain in the anterior 
portion of both knees in a May 1997 VA orthopedic 
examination.  He reported that he injured his left knee while 
playing football during service, but did not see a doctor.  
He reported that he had surgery in 1958, noted by the 
examiner to be a left knee medial meniscectomy.  The examiner 
also noted arthroscopy of the right knee in 1972.  Following 
physical examination of the knees, the diagnosis was 
arthrosis of the left knee and a mild degree of 
chondromalacia of the left patellofemoral joint.  The x-ray 
report shows an impression of degenerative arthritis of both 
knees, left knee greater than the right.  

A letter from the Doctors Hospital received in May 1997 shows 
that the hospital no longer had the veteran's medical 
records, but indicated that the veteran had surgery in 1973 
and 1978. 

A September 1997 statement from the veteran's brother 
indicated that the veteran's hearing was very bad in 1955 and 
that his knees bothered him while walking.  The veteran's 
sister also submitted a statement in September 1997, wherein 
she reported that the veteran complained about his knees when 
he returned from service in June 1955.  She noted that his 
knee problems continued and he had subsequent operations.  
She also reported that the veteran appeared to have hearing 
problems following service, but he would not admit to having 
such problems for quite some time.  

Criteria

The initial question is whether the veteran has submitted a 
well-grounded claim.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App.78, 
81 (1990).  

The United States Court of Veterans Appeals (Court) has 
articulated the requirements for a well grounded claim for 
service connection as follows: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and, (3) medical evidence of a nexus 
between the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1995).  Where the determinative 
issue involves medical etiology, competent medical evidence 
that the claim is "plausible" is required in order for the 
claim to be well grounded.  See Caluza, 7 Vet. App. at 504; 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993). 

Where a claim is well grounded VA shall assist the claimant 
in developing the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 
1997).  The duty to assist under section 5107(a) includes the 
duty to obtain pertinent records.  Block v. Brown, 7 Vet. 
App. 343 (1994); Smith v. Brown, 7 Vet. App. 255 (1994).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Where a veteran served continuously for 90 days or more 
during a period of war and a chronic disease, such as 
arthritis or an organic disease of the nervous system, 
becomes manifest to a degree of 10 percent within a specified 
period from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Further, for the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991);  38 C.F.R. § 3.304(d) (1998).  

The Board notes that 38 U.S.C.A. § 1154(b) only pertains to 
what may have occurred during combat in service; medical 
evidence of a nexus between the current disability and the 
disease or injury in combat is still required for a well-
grounded claim.  Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

Analysis

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

Following a review of the evidence of record, the Board finds 
that the veteran's claims are not well grounded.  Although 
the probative medical evidence shows that the veteran 
currently has bilateral sensorineural hearing loss and 
bilateral knee disorders, the evidence does establish a nexus 
between the current disabilities and inservice injuries or 
diseases.  Moreover, the service medical records do not show 
evidence of a knee injury during service or a knee disorder 
upon physical examination for reserve enlistment 
approximately seventeen months following separation.  The 
service medical records also do not show any evidence of 
hearing loss in June 1955 or following separation in 
November 1956.

The Board notes that presumptive service connection for the 
veteran's sensorineural hearing loss and degenerative 
arthritis of the knees is not available in absence of medical 
evidence showing that the disorders were manifest to a degree 
of 10 percent with one year of separation.  38 C.F.R. 
§ 3.309(a).  Here, the record contains no such medical 
evidence. 

The veteran contends that his current hearing loss is linked 
to exposure to jet engine noise during service.  He further 
contends that his bilateral knee disorder is linked to his 
playing football during service.  The Board notes that, 
generally speaking, lay persons are not competent to offer 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  Neither is the Board competent to supplement 
the record with its own unsubstantiated medical conclusions 
as to whether the veteran's current disorders are related to 
his inservice diseases.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

In the instant case, the issue of whether the veteran's 
current hearing loss is linked to inservice noise exposure 
involves an issue of medical causation for which competent 
medical evidence is required.  In addition, the issue of 
whether the veteran's bilateral degenerative arthritis of the 
knees or chondromalacia of the left knee is linked to his 
playing football during service also involves an issue of 
medical causation.  In absence of medical opinions 
establishing such causal links, the Board must deny the 
veteran's claims as not well grounded.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claims.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The Board notes that attempts by the veteran and the RO have 
been unsuccessful in terms of obtaining medical records of 
the veteran's knee surgeries in approximately 1958, and in 
1973 and 1978.  Letters from the appropriate medical 
facilities show that these records have not been retained and 
are no longer available.  

The Board finds that the RO was not under a duty to assist 
the veteran in developing facts pertinent to his claims of 
service connection for his bilateral knee disorder and 
bilateral hearing loss prior to the submission of well 
grounded claims.  Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. 
Cir. 1997).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a bilateral knee 
disorder, the appeal is denied. 

The veteran not having submitted a well grounded claim of 
entitlement to service connection for bilateral hearing loss, 
the appeal is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

